REASONS FOR ALLOWANCE 
Claims 1-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed information processing apparatus specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the acquisition unit acquires the second three-dimensional OCT image using a setting value identical to a setting value used in acquiring the first three-dimensional OCT image with respect to at least one of a riqht/left eve selection setting, a main scan direction setting, a scan position setting, a setting of a number of tomographic images to be acquired at a same position, a setting to perform or not perform tracking processing, a setting of a front image for use in tracking, a fixation target position setting and a coherence gate position setting”.
 	Regarding independent claim 12, the prior art does not disclose the claimed information processing method specifically including as the disguising features in combination with the other limitations the claimed “acquirinq the second three-dimensional OCT image using a setting value identical to a setting value used in acquiring the first three-dimensional OCT image with respect to at least one of a riqht/left eve selection setting, a main scan direction setting, a scan position setting, a setting of a number of tomographic images to be acquired at a same position, a setting to perform or not perform tracking processing, a setting of a front image for use in tracking, a fixation target position setting, and a coherence gate position setting”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872